Citation Nr: 1013651	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 
1993, from June 1994 to October 1994, and from October 2001 
to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law 
Judge in August 2007.  A transcript of the hearing is of 
record.

This case was previously remanded by the Board in January 
2008 for further development.  

Regrettably, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In January 2008, the Board remanded the claim, in part, for 
the purpose of obtaining an additional etiological opinion 
regarding any low back disability found to be present, to 
specifically include sacroilitis.  In doing so, the examiner 
was instructed to acknowledge the Veteran's report of a 
continuity of symptomatology since service, the lay 
statements of record relating to the onset of the Veteran's 
low back problems, and the August 2007 statement of the 
Veteran's private physician which diagnosed sacroilitis and 
expressed the opinion that it was, at least as likely as not, 
the result of an in-service back injury.

In the December 2009 VA spine examination report, the 
examiner diagnosed the Veteran with a history of lumbar 
strain without current physical abnormality, but did not 
adequately address the August 2007 private opinion and 
explain why it was determined to be of limited persuasive 
value.  Furthermore, the VA spine examination report failed 
to acknowledge the lay statements of record relating to the 
onset of the Veteran's low back problems.  The examiner's 
failure to adequately address the private medical opinion and 
lay statements rendered the December 2009 examination report 
inadequate for rating purposes.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board finds that a remand 
for an additional opinion, which includes adequate discussion 
of the private medical opinion and lay statements, is 
necessary. 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to 
the VA examiner who conducted the December 
2009 spine examination for the purpose of 
obtaining an opinion that specifically 
addresses and discusses the August 2007 
private medical opinion regarding the 
relationship of the Veteran's diagnosed 
sacroiliitis to his reported in-service 
back injury.  The opinion should also 
address the lay statements of record 
relating to the onset of the Veteran's low 
back problems.  No further examination of 
the Veteran is necessary unless the 
examiner determines otherwise.  The claims 
file, and a copy of this remand, should be 
made available to the examiner, and review 
of the file must be confirmed in the 
examination report.  The examiner should 
specifically discuss the private medical 
opinion that has already been associated 
with the Veteran's claims folder, and 
explain the reasons why this opinion has 
been determined to be of limited 
persuasive value.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

2.  Thereafter, the RO should review the 
examination report to ensure that it is in 
compliance with the terms of this remand.  
If not, the report should be returned to 
the examiner for correction of any 
deficiency.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3. Then, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


